DETAILED ACTION
Claims 1-19 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-19, under Step 2A claims 1-19 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A computer-implemented method for automatically executing a workflow of processing a plurality of orders, comprising: retrieving, by a processor, information of a first order of the plurality of orders, wherein the information of the first order is stored in a storage device; inputting, by the processor, the information of the first order into a first node, wherein a condition of the first node is associated with an operation; determining, by the processor, whether the information of the first order meets a criterion of the condition; and automatically executing, by the processor, the operation when the information of the first order meets the criterion of the condition.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to process orders. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a processor, an I/O assembly, a switch, and a memory. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-8 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-8 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-8 do not set forth further additional elements. Considered both individually and as a whole, claims 208 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-8 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 9-19 are parallel, i.e. recite similar concepts and elements, to claims 1-8, analyzed above, and the same rationale is applied.
In view of the above, claims 1-19 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Snell et al., US PG Pub 2008/0288621 A1 (hereafter “Snell”) in view of Hartman et al., US PG Pub 2007/0106570 A1 (hereafter “Hartman”).
	
Regarding claim 1, Snell teaches a computer-implemented method for automatically executing a workflow of processing a plurality of orders, comprising: 
inputting, by the processor, the information of the first order into a first node, wherein a condition of the first node is associated with an operation (¶0067); 
determining, by the processor, whether the information of the first order meets a criterion of the condition (¶¶0051 and 0062); and 
automatically executing, by the processor, the operation when the information of the first order meets the criterion of the condition (¶¶0051 and 0062).
Snell does not explicitly teach retrieving, by a processor, information of a first order of the plurality of orders, wherein the information of the first order is stored in a storage device.  Hartman teaches a method for placing a purchase order via a communications network including the known technique retrieving, by a processor, information of a first order of the plurality of orders, wherein the information of the first order is stored in a storage device (¶¶0017-0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Snell, to include retrieving order information as taught by Hartman, so that “if a purchaser is ordering only one item, then the overhead of confirming the various steps of the ordering process and waiting for, 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hartman, the results of the combination were predictable.

Regarding claim 2, Snell in view of Hartman teaches the method of Claim l, further comprising: establishing, by the processor, the first node and a second node; arranging, by the processor, for the first node and the second node in order; configuring, by the processor, the condition of the first node to be associated with the operation; wherein automatically executing the operation further comprises: automatically executing, by the processor, the operation to move the information of the first order to the second node when the information of the first order meets the criterion of the condition (Snell ¶¶0051, 0062, and 0067).

Regarding claim 3, Snell in view of Hartman teaches the method of Claim 1, further comprising: configuring, by the processor, the condition of the first node to be associated with the operation; wherein automatically executing the operation further comprises: automatically executing, by the processor, the operation to transmit a control signal to an apparatus via an I/O assembly through network for controlling the apparatus when the information of the first order meets the criterion of the condition (Snell ¶¶0051, 0062, and 0067).

Regarding claim 4, Snell in view of Hartman teaches the method of Claim 1, further comprising: displaying, by the processor, the information of the first order on a display via an I/O assembly, wherein the information of the first order comprises an item data of an item; receiving, by the processor, a scan signal from a scanner via the I/O assembly after an item code on the item is scanned by the scanner; updating, by the processor, the item data according to the scan signal; transmitting, by the processor, the 

Regarding claim 5, Snell in view of Hartman teaches the method of Claim 1, wherein the information of the first order is associated with an item code of an item, and the method further comprises: receiving, by the processor, a scan signal from a scanner after the item code on the item is scanned by the scanner; and displaying, by the processor, the information of the first order associated with the item via a display according to the scan signal (Snell ¶¶0039-0043).

Regarding claim 6, Snell in view of Hartman teaches the method of Claim 1, further comprising: configuring, by the processor, the condition of the first node to be associated with the operation; wherein automatically executing the operation further comprises: automatically executing, by the processor, the operation to add an attribute to the information of the first order when the information of the first order meets the criterion of the condition (Snell ¶¶0051, 0062, and 0067).

Regarding claim 7, Snell in view of Hartman teaches the method of Claim 1, further comprising: configuring, by the processor, the condition of the first node to be associated with the operation; wherein automatically executing the operation further comprises: automatically executing, by the processor, the operation to export the information of the first order as a file when the information of the first order meets the criterion of the condition (Snell ¶¶0051, 0062, and 0067).

Regarding claim 8, Snell in view of Hartman teaches the method of Claim 1, wherein the storage device comprises a network data base and retrieving the information of the first order stored in the storage device further comprises: retrieving, by the processor, the information of the first node stored in the network data base via an I/O assembly through network (Snell ¶¶0039-0043).

Regarding claims 9-19, all of the limitations in claims 9-19 are closely parallel to the limitations of method claims 1-8, analyzed above, and are rejected on the same bases.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Dandekar, US Patent 8,660,912 B1, teaches attribute-based navigation of items.
	Lukose et al., US PG Pub 2010/0114654 A1, teaches learning user purchase intent from user-centric data.
	Non-patent literature Rinderle, Stefanie, Manfred Reichert, and Peter Dadam. teaches correctness criteria for dynamic changes in workflow systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625